OPINION — AG — **** SALE OF BEER OR LIGHT BEER BY STATE EMPLOYEE **** ARTICLE XXVII, SECTION 8 OF THE OKLAHOMA CONSTITUTION EXPRESSLY PROHIBITS ANY EMPLOYEE OR AGENT OF THE STATE FROM ENGAGING IN THE SALE OF "BEER", AN INTOXICATING BEVERAGE. THE PROVISIONS OF ARTICLE XXVII, SECTION 8 OF THE OKLAHOMA CONSTITUTION DO NOT PROHIBIT EMPLOYEES OR AGENTS OF THE STATE FROM ENGAGING IN THE SALE OF "LIGHT BEER" A NONINTOXICATING (NON INTOXICATING) BEVERAGE. CITE: ARTICLE XXVII, SECTION 8, 37 O.S. 1971 501 [37-501], 37 O.S. 1971 511 [37-511](D), 37 O.S. 1971 163.1 [37-163.1] [37-163.1], 37 O.S. 1971 506 [37-506](3), OPINION NO. 63-257 (JEFF L. HARTMANN)